[For syllabus, see preceding case of Williamson v. Jones.]
FAIRCLOTH, C. J., dissenting.
This case is governed by the decision in Williamsonv. Jones, ante 178, and cases there cited. The account approved by the County Commissioners can not be attacked, except for errors specially assigned or fraud set up in the (182) answer. Laws 1899, chap. 15, sec. 111. The agreement in this case that the pleadings might be amended has no bearing, for the amended answer does not comply with the statute. *Page 125 
It is unnecessary to consider the other assignments of error, for, when the case goes down, it is in the power of the Judge to permit amendments, and the contentions of the parties may be thereby materially changed.
New trial.